1 Reported in 6 N.W.2d 43.
This action was originally brought in Kandiyohi county against the Western Surety Company of Sioux Falls, South Dakota, as sole defendant, summons and complaint being served upon it on the 25th of June 1942. September 16, 1942, Harvey Hageman asked to be made a defendant, and an order was made to that effect September 17, 1942. Hageman immediately made a demand for change of venue to Stearns county, the place of his residence. The clerk of district court of Kandiyohi county, where the action was commenced, refused to transfer the file, and the defendants now seek a peremptory writ ofmandamus compelling him to do so.
The Western Surety Company is a foreign corporation, and the action commenced against it alone was properly laid in Kandiyohi county, where it was commenced. Change of venue as a matter of right rests entirely upon the statute. Minn. St. 1941, § 542.10 (Mason St. 1927, § 9215). That section makes the only provision for change of venue as a matter of right and applies only to actions where the county designated in the complaint is not the proper county. Such being the case, it has no application where at the time the action is commenced it is brought in the proper county, as it was here. The case is controlled by Healy v. Mathews, 108 Minn. 125, 121 N.W. 428.
Alternative writ of mandamus discharged and application for peremptory writ denied. *Page 184